Citation Nr: 1104940	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  10-11 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1941 to December 
1962.  He died in June 1982.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  This claim was subsequently transferred to the RO 
in Phoenix, Arizona.

A hearing was held before the undersigned Veterans Law Judge at 
this RO in November 2010.  A transcript of that hearing has been 
associated with the claims file.

In June 1980 the Veteran filed a claim for service connection for 
a kidney and prostate condition, also claimed as a result of 
atomic radiation exposure.  In April 1981, the RO issued a 
decision denying the Veteran's claim for a bilateral kidney 
disability.  The Veteran died in June 1982. 

The appellant's claim of whether there was clear and 
unmistakable error in an August 1982 rating decision that 
denied a claim for service connection for cause of the 
veteran's death (raised during the hearing) must be 
adjudicated by the agency of original jurisdiction in the 
first instance.  Therefore, it is referred back to the RO 
for a determination. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not have a claim pending at the time of his 
death.


CONCLUSION OF LAW

Accrued benefits are not warranted. 38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).

According to the Veteran's death certificate, he died in June 
1982.  The immediate cause of death was gram negative sepsis due 
to, or as a consequence of, cavitary lung disease and 
immunosuppression.  The appellant, the Veteran's wife, is seeking 
accrued benefits.

In this context, the law provides that, upon the death of a 
veteran, a surviving spouse may be paid periodic monetary 
benefits to which the Veteran was entitled at the time of death, 
and which were due and unpaid for a period not to exceed two 
years, based on existing rating decisions or other evidence that 
was on file when he died.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2010).

For a claimant to prevail on an accrued benefits claim, the 
record must show that (i) the appellant has standing to file a 
claim for accrued benefits, (ii) the Veteran had a claim pending 
at the time of death, (iii) the Veteran would have prevailed on 
the claim if he had not died; and (iv) the claim for accrued 
benefits was filed within one year of the Veteran's death.  38 
U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000.

A review of the record reflects that a claim of entitlement to 
service connection for a bilateral kidney disorder was denied by 
the RO in April 1981.  There is no indication that the Veteran 
filed an notice of disagreement with respect to this decision, 
and the Veteran therefore had no claim pending at the time of his 
death in 1982.  

[Even if there was a claim pending at the time of the Veteran's 
death, the appellant's claim for accrued benefits was received 
well over two decades after the Veteran's death.]  

Again, there was no claim pending at the time of the Veteran's 
death.  As a matter of law, entitlement to accrued benefits 
cannot be granted in this case.  See 38 C.F.R. § 3.1000.  Where 
the law and not evidence is dispositive, a claim should be denied 
or appeal terminated because of lack of legal merit or lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As the preponderance of the evidence is against 
the claim, the provisions of 38 U.S.C. § 5107(b) regarding 
reasonable doubt are not applicable.  The appellant's claim of 
entitlement to service connection for accrued benefits must be 
denied.


ORDER

Accrued benefits are denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


